Citation Nr: 1813338	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-30 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in October 2017. A transcript of the hearing is associated with the record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. In consideration of this holding and the PTSD, depression, and anxiety diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2010 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran was notified in April 2010 and did not appeal this decision.

2. Evidence received since the April 2010 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied entitlement to service connection for PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §  20.1103 (2017).

2. Evidence received since the April 2010 rating decision with regard to entitlement to service connection for an acquired psychiatric condition is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for an acquired psychiatric condition. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder. Implicit in his claim is his contention that new and material evidence has been received to reopen a previously denied claim for PTSD. For the following reasons, the Board finds reopening is warranted.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran previously filed a claim of entitlement to service connection for PTSD, which was denied in an April 2010 rating decision.  The Veteran was notified in April 2010 but did not appeal the decision.  Accordingly, the April 2010 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In May 2011, the Veteran filed the instant application to reopen his claim for service connection for an acquired psychiatric condition.  In support of his claim, the Veteran submitted an October 2017 letter from his treating counselor in which the counselor stated that the Veteran has suffered from PTSD caused by his in-combat service. In light of the above, the Board finds that the evidence submitted since the April 2010 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

ORDER

New and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, and the Board finds a remand necessary prior to adjudication.

At the outset, the Board notes that the Veteran's claimed in-service stressor has been conceded.  At issue in this case is whether the Veteran has a current acquired psychiatric disorder that is related to his service.

In October 2017, the Veteran submitted a letter from his treating counselor in which the counselor stated that the Veteran has suffered from PTSD caused by his in-combat service. Furthermore, the Veteran submitted a note from a substance abuse counselor in which the counselor stated that he treated the Veteran for substance abuse in the 1980s, and he believes the Veteran's substance abuse stemmed from his service-caused depression and anxiety.  The Veteran underwent Compensation and Pension (C&P) examinations in July 2011 and June 2014 in which the examiners determined the Veteran did not suffer from PTSD but, rather, an anxiety disorder and depression. However, as noted above, the Veteran has since submitted new evidence from his treating counselor indicating that he has a diagnosis of PTSD.  Furthermore, the C&P examination reports did not include opinions as to whether the Veteran's anxiety disorder and depression diagnoses were related to service. Accordingly, another examination is in order to clarify the Veteran's diagnoses and address the letters from the Veteran's counselors. The examiner should determine whether any of the Veteran's acquired psychiatric disorders-including his diagnosed anxiety disorder and depression-are related to service.


Accordingly, the case is REMANDED for the following actions:

1.  Request authorization from the Veteran, as needed, to obtain all outstanding treatment records from the Madison County Vet Center.

2.  Then, schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of his acquired psychiatric disorders, to specifically include anxiety disorder, depression, and PTSD.  The examiner is to note that the Veteran's stressor had previously been conceded.   The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of PTSD is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's acquired psychiatric disorder/s was incurred in or otherwise related to the Veteran's service.  The examiner should remain mindful that VA has conceded the Veteran's in-service stressors as they relate to fear of hostile military or terrorist activity during service.

(c) If it is determined that there is another likely etiology for the Veteran's acquired psychiatric disorders, that should be stated.

(d) In reaching the determinations requested in subparts (a) and (b) the examiner is asked to comment upon the two statements made by the Veteran's private counselors that the Veteran's PTSD and/or anxiety disorder and depression was related to his time in combat. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




